Citation Nr: 1712894	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-35 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for night sweats, to include as due to an undiagnosed illness attributable to the Veteran's Persian Gulf service. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to October 1983 and from December 1990 to May 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


REMAND

In June 2015, the Board remanded the claim to obtain VA opinions on the etiology of the Veteran's psoriasis and night sweats.  The Board noted that during a July 2011 VA Gulf War examination, the Veteran reported experiencing symptoms of psoriasis on his hands and ears immediately upon returning from the Persian Gulf area in 1991.  The Board also noted that in a September 1998 report of medical history, which was provided during a routine Reserve physical examination, the Veteran reported having psoriasis "years ago."  The Veteran was afforded a VA examination in January 2016.  The VA examiner opined that the psoriasis was "less likely than not" incurred in or caused by the claimed in-service injury.  The VA examiner noted that the Veteran had reported that he went to the Washington, D.C. VA Medical Center in 1991 and was diagnosed with psoriasis and treated there.  The examiner stated "I'm unable to view any records from Washington D.C., if those are available, I can reevaluate his case."  Although the RO had previously requested the Veteran's 1991 VA treatment records in January 2012, a negative response was not received.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As the Veteran has consistently reported that he went to the Washington, D.C. VA Medical Center for treatment for a skin condition in 1991, and the records are relevant to the claim, another attempt should be made to obtain them.  

Additionally, as a lay person, the Veteran is competent to report symptoms capable of lay observation such as a rash.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the VA examiner did not address the Veteran's lay statements regarding his skin symptoms.  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the opinion is inadequate, a new VA opinion must be obtained.

In regard to the claim for entitlement to service connection for night sweats, the Board remanded the claim for a VA examination to provide a diagnosis for any disability found related to the Veteran's symptoms of night sweats.  The VA examiner was instructed that if a diagnosis pertaining to the Veteran's night sweats was not rendered, the examiner must provide an opinion as to whether the Veteran's symptoms of night sweats constitute an undiagnosed illness.  In a January 2016 VA opinion the VA examiner stated he was unable to render a diagnosis because night sweat is a reported subjective symptom and not a diagnosis.  The VA examiner did not address whether the Veteran's night sweat is a manifestation of a disability.  The VA examiner further indicated that there were no additional signs and/or symptoms that may represent an "undiagnosed illness" or "diagnosed medically unexplained chronic multisymptom illness."  The examiner stated the Veteran has diseases with specific etiology and diagnosis.  The examiner stated, "The medical opinion is that the specific exposure is not the cause of the condition but rather a medical etiology with defined pathophysiology is the cause."  The opinion is unclear, since the examiner had opined that the Veteran did not have a diagnosed disability of night sweats, but indicated the Veteran's had disease with a specific etiology and diagnosis.  Therefore, the claim must be remanded for a new opinion.  Additionally, any new VA treatment records obtained may be relevant to the claim.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of him claims.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, the RO must attempt to obtain any VA treatment records from the Washington, DC VA Medical Center from 1991 to 1992.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the RO must obtain a supplemental medical opinion from the VA examiner who provided the January 2016 VA opinion, or if unavailable, a VA examiner with appropriate expertise.  An examination of the Veteran must be performed only if deemed necessary by the examiner providing the opinion.

After a review of the evidence of record and with consideration of the Veteran's statements, the examiner must:

a)  Provide an opinion as to whether any currently or previously diagnosed skin disorder, to include psoriasis, was incurred in or due to the Veteran's active duty, to include as due to an exposure near the Persian Gulf.  In doing so, the examiner must specifically consider and discuss the Veteran's statements, the September 1998 report of medical history showing that the Veteran reported having psoriasis "years ago" and the private treatment records dated March 2008, June 2009, and January 2010, relating to treatment for psoriasis.

b)  Provide a diagnosis of any disability found related to the Veteran's symptoms of night sweats.  If a diagnosis pertaining to the Veteran's night sweats is rendered, the examiner must provide an opinion as to whether the diagnosed disability was incurred in, due to, or aggravated by the Veteran's active duty, to include as due to an exposure near the Persian Gulf.

c)  If a diagnosis pertaining to the Veteran's night sweats is not rendered, the examiner must provide an opinion as to whether the Veteran's symptoms of night sweats constitute an undiagnosed illness associated with the Veteran's service in the Southwest Asia Theater of operations during the Persian Gulf War.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After the requested development has been completed, the RO must review all development actions to ensure that they are in complete compliance with the directives of this Remand.  If any development action is deficient in any manner, the RO must implement corrective procedures at once.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim must be readjudicated.  If the claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

